DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on December 29, 2020. 
Claims 1-20 are pending in the application. As such, claims 1-20 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 29, 2020.  These drawings have been accepted and considered by the Examiner.
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
claim 15 depends from claim 15,
and claim 16 depends from claim 16.
For the purpose of examination claim 15 is interpreted to depend from claim 14, and claim 16 is interpreted to depend from claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alam et al. (US Patent Pub. No. 2017/0262431), hereinafter Alam.
Regarding claim 1, Alam teaches a computer system comprising: a processor operatively coupled to memory (Alam [0046] As shown in FIG. 1, computer system/server 12 in cloud computing node 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor); 
an artificial intelligence (AI) platform, in communication with the processor (Alam [0090] In a typical set-up, for a given individual, a system can measure the personality metric (see above discussion of IBM Watson™ Personality Insight Service) and a sentiment analyzer 802 (see above discussion of IBM Alchemy Sentiment Analysis Service) can provide the sentiment of the input media 801. An “expert human” can provide a learning system (Neural Network etc.) with an insight into how much the sentiment score deviates from the individual's personality. With this set of input(s), the system can learn a rule to assign a score to the sentiment of a media (produced by the individual) when the personality of the individual is also considered as a factor; [0101] Other opportunities for this model in the automatic response space or AI space include the ability for a system to adjust its responses based on the customer's SP.sub.A 807), 
having one or more tools (Alam [0035] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider. The consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems, or storage, but has control over the deployed applications and possibly application hosting environment configurations), 
the tools comprising: 
a personalization module (Alam [0075] One or more embodiments produce a personality profile of the sender 502. Sender details are extracted from the email body 504 and sender information is gathered based on the sender's email address, name and contact, which permits determining the sender's social media data. For example, in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step)
configured to: 
capture data from one or more communication platforms and derive global characteristic data (Alam [0060] One or more embodiments advantageously address these problem(s)/issue(s) by performing sentiment analysis on the written text and co-relating that with the personality of the information creator (writer), thereby resulting in a Personality Based Sentiment (PBS) Analysis of data [sentiment maps to global characteristic data]); 
and modulate the derived global characteristic data (Alam [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds), 
including capture a local writing style and modify the derived global characteristic data with the captured local writing style (Alam [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds); 
a contextual model configured to dynamically identify contextual information (Alam [0091] The input 801 and 804 to the system 806 can be stratified into required segments such as “work/professional,” “social,” etc. As a result, the machinery 806 will be trained to extract sentiment (modulated by personality) of an individual in a specific context. Therefore, there can be several context-specific “systems” 806 that can be designed for every individual. Other non-limiting exemplary uses of this system include creating sub modules that learn about cultural differences, and then over international communications, taking some of these sub values to create the ranking of emotion for an email—also assisting a sender to write an email for a particular person from X culture, and previewing the sentiment in which the receiver will perceive the email; [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds); 
and a composition module configured to generate in real-time natural language (NL) output communication data (Alam [0101] Other opportunities for this model in the automatic response space or AI space include the ability for a system to adjust its responses based on the customer's SP.sub.A; [0102] As noted, one or more embodiments can be extended for use in all natural language (NL) streams: e.g. e-mails, customer communications, social media, text, audio, film clips, and the like. One or more embodiments obtain a Personality Based Sentiment (PBS) score, which can be applied to a variety of other Natural Language streams. Some additional non-limiting exemplary use-cases are outlined below), 
including incorporate communication dynamics from the modulated global characteristic data and the dynamically identified contextual information (Alam [0091] The input 801 and 804 to the system 806 can be stratified into required segments such as “work/professional,” “social,” etc. As a result, the machinery 806 will be trained to extract sentiment (modulated by personality) of an individual in a specific context. Therefore, there can be several context-specific “systems” 806 that can be designed for every individual. Other non-limiting exemplary uses of this system include creating sub modules that learn about cultural differences, and then over international communications, taking some of these sub values to create the ranking of emotion for an email—also assisting a sender to write an email for a particular person from X culture, and previewing the sentiment in which the receiver will perceive the email).

Regarding claim 2, Alam teaches the computer system of claim 1.
Alam further teaches
further comprising 
an interface configured to provide a venue to selectively accept the generated NL output communication data (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time), 
including transmit the generated NL output communication data, accept the generated NL output communicate data in-part, or reject the generated NL output communication data (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time).

Regarding claim 3, Alam teaches the computer system of claim 2.
Alam further teaches
wherein acceptance of the generated NL output communication in-part includes selective identification of an element within the generated NL output data and replacement of the identified element (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time), 
and further comprising the composition module configured to re-generate NL output communication data in real-time with the replaced identified element (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time).

Regarding claim 5, Alam teaches the computer system of claim 1.
Alam further teaches
further comprising the personalization module to dynamically investigate communication style in relation to an active communication platform (Alam [0075] One or more embodiments produce a personality profile of the sender 502. Sender details are extracted from the email body 504 and sender information is gathered based on the sender's email address, name and contact, which permits determining the sender's social media data. For example, in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step; [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds).

Regarding claim 6, Alam teaches the computer system of claim 1.
Alam further teaches
wherein the derivation of global characteristic data includes the personalization module configured to investigate communication dynamics corresponding to an active communication platform (Alam [0075] One or more embodiments produce a personality profile of the sender 502. Sender details are extracted from the email body 504 and sender information is gathered based on the sender's email address, name and contact, which permits determining the sender's social media data. For example, in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step).

Regarding claim 7, Alam teaches the computer system of claim 1.
Alam further teaches
wherein the contextual information includes time, place, and activity data derived from one or more applications running on the device, metadata associated with the derived activity data of each of the one or more running applications, or a combination thereof (Alam [0124] In some instances, the steps are repeated for a plurality of additional times, as shown in FIG. 9 and accompanying text. Outputting the emoticons can, but need not, be repeated. A trend in the personality-based sentiment and/or an abrupt change in the personality-based sentiment are identified using trend analyzer 902. Trend analyzer 902 can, for example, be similar to time series analysis; specific examples include aggregated—form a model to show the slopes of the trend—positive/happy, and negative/sad; [0030] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter); [0058] As noted, in today's world there is an explosion of information; much of this information is produced as a result of human entered data in natural language. On the internet, the information generated may be as result of social media activity; in the form of user reviews on products and/or businesses; and/or as blogs or the like. In an office set-up, large amounts of similar information are created to communicate between office workers, primarily using email and chat systems).

Regarding claim 8, Alam teaches a computer program product comprising a computer readable storage medium having program code embedded therewith, the program code executable by a processor (Alam [0046] As shown in FIG. 1, computer system/server 12 in cloud computing node 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor)
to: 
capture data from one or more communication platforms (Alam [0035] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider. The consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems, or storage, but has control over the deployed applications and possibly application hosting environment configurations)
and deriving global characteristic data (Alam [0060] One or more embodiments advantageously address these problem(s)/issue(s) by performing sentiment analysis on the written text and co-relating that with the personality of the information creator (writer), thereby resulting in a Personality Based Sentiment (PBS) Analysis of data [sentiment maps to global characteristic data]); 
modulate the derived global characteristic data (Alam [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds), 
including capture a local writing style and modify the derived global characteristic data with the captured local writing style (Alam [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds); 
dynamically identify contextual information (Alam [0091] The input 801 and 804 to the system 806 can be stratified into required segments such as “work/professional,” “social,” etc. As a result, the machinery 806 will be trained to extract sentiment (modulated by personality) of an individual in a specific context. Therefore, there can be several context-specific “systems” 806 that can be designed for every individual. Other non-limiting exemplary uses of this system include creating sub modules that learn about cultural differences, and then over international communications, taking some of these sub values to create the ranking of emotion for an email—also assisting a sender to write an email for a particular person from X culture, and previewing the sentiment in which the receiver will perceive the email; [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds); 
and generate natural language (NL) output communication data in real-time (Alam [0101] Other opportunities for this model in the automatic response space or AI space include the ability for a system to adjust its responses based on the customer's SP.sub.A; [0102] As noted, one or more embodiments can be extended for use in all natural language (NL) streams: e.g. e-mails, customer communications, social media, text, audio, film clips, and the like. One or more embodiments obtain a Personality Based Sentiment (PBS) score, which can be applied to a variety of other Natural Language streams. Some additional non-limiting exemplary use-cases are outlined below), 
including incorporate communication dynamics from the modulated global characteristic data and the dynamically identified contextual information (Alam [0091] The input 801 and 804 to the system 806 can be stratified into required segments such as “work/professional,” “social,” etc. As a result, the machinery 806 will be trained to extract sentiment (modulated by personality) of an individual in a specific context. Therefore, there can be several context-specific “systems” 806 that can be designed for every individual. Other non-limiting exemplary uses of this system include creating sub modules that learn about cultural differences, and then over international communications, taking some of these sub values to create the ranking of emotion for an email—also assisting a sender to write an email for a particular person from X culture, and previewing the sentiment in which the receiver will perceive the email).

Regarding claim 9, Alam teaches the computer program product of claim 8.
Alam further teaches
further comprising program code to selectively accept the generated NL output communication data (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time), 
including transmit the generated NL output communication data, accept the generated NL output communication data in-part, or reject the generated NL output communication data (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time).

Regarding claim 10, Alam teaches the computer program product of claim 9.
Alam further teaches
wherein the program code to accept the generated NL output communication in-part includes selective identification of an element within the generated NL output data and replacement of the identified element (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time), 
and further comprising program code to re-generate NL output communication data in real-time with the replaced identified element (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time).

Regarding claim 12, Alam teaches the computer program product of claim 8. 
Alam further teaches
further comprising program code to dynamically investigate communication style corresponding to an active communication platform (Alam [0075] One or more embodiments produce a personality profile of the sender 502. Sender details are extracted from the email body 504 and sender information is gathered based on the sender's email address, name and contact, which permits determining the sender's social media data. For example, in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step; [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds).

Regarding claim 13, Alam teaches the computer program product of claim 8.
Alam further teaches
wherein the contextual information includes time, place, and activity data derived from one or more applications running on the device, metadata associated with the derived activity data of each of the one or more running applications, or a combination thereof (Alam [0124] In some instances, the steps are repeated for a plurality of additional times, as shown in FIG. 9 and accompanying text. Outputting the emoticons can, but need not, be repeated. A trend in the personality-based sentiment and/or an abrupt change in the personality-based sentiment are identified using trend analyzer 902. Trend analyzer 902 can, for example, be similar to time series analysis; specific examples include aggregated—form a model to show the slopes of the trend—positive/happy, and negative/sad; [0030] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter); [0058] As noted, in today's world there is an explosion of information; much of this information is produced as a result of human entered data in natural language. On the internet, the information generated may be as result of social media activity; in the form of user reviews on products and/or businesses; and/or as blogs or the like. In an office set-up, large amounts of similar information are created to communicate between office workers, primarily using email and chat systems).

Regarding claim 14, Alam teaches a computer-implemented method (Alam [0046] As shown in FIG. 1, computer system/server 12 in cloud computing node 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processor)
comprising: 
capturing data from one or more communication platforms (Alam [0035] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider. The consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems, or storage, but has control over the deployed applications and possibly application hosting environment configurations)
and deriving global characteristic data (Alam [0060] One or more embodiments advantageously address these problem(s)/issue(s) by performing sentiment analysis on the written text and co-relating that with the personality of the information creator (writer), thereby resulting in a Personality Based Sentiment (PBS) Analysis of data [sentiment maps to global characteristic data]); 
modulating the derived global characteristic data (Alam [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds), 
including capturing a local writing style and modifying the derived global characteristic data with the captured local writing style (Alam [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds); 
dynamically identifying contextual information (Alam [0091] The input 801 and 804 to the system 806 can be stratified into required segments such as “work/professional,” “social,” etc. As a result, the machinery 806 will be trained to extract sentiment (modulated by personality) of an individual in a specific context. Therefore, there can be several context-specific “systems” 806 that can be designed for every individual. Other non-limiting exemplary uses of this system include creating sub modules that learn about cultural differences, and then over international communications, taking some of these sub values to create the ranking of emotion for an email—also assisting a sender to write an email for a particular person from X culture, and previewing the sentiment in which the receiver will perceive the email; [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds); 
and generating in real-time natural language (NL) output communication data (Alam [0101] Other opportunities for this model in the automatic response space or AI space include the ability for a system to adjust its responses based on the customer's SP.sub.A; [0102] As noted, one or more embodiments can be extended for use in all natural language (NL) streams: e.g. e-mails, customer communications, social media, text, audio, film clips, and the like. One or more embodiments obtain a Personality Based Sentiment (PBS) score, which can be applied to a variety of other Natural Language streams. Some additional non-limiting exemplary use-cases are outlined below),
including incorporating communication dynamics from the modulated global characteristic data and the dynamically identified contextual information (Alam [0091] The input 801 and 804 to the system 806 can be stratified into required segments such as “work/professional,” “social,” etc. As a result, the machinery 806 will be trained to extract sentiment (modulated by personality) of an individual in a specific context. Therefore, there can be several context-specific “systems” 806 that can be designed for every individual. Other non-limiting exemplary uses of this system include creating sub modules that learn about cultural differences, and then over international communications, taking some of these sub values to create the ranking of emotion for an email—also assisting a sender to write an email for a particular person from X culture, and previewing the sentiment in which the receiver will perceive the email).

Regarding claim 15, Alam teaches the computer-implemented method of claim [14].
Alam further teaches
further comprising selectively accepting the generated NL output communication data (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time), 
including transmitting the generated NL output communication data, accepting the generated NL output communication in-part, or rejecting the generated NL output communication data (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time).

Regarding claim 16, Alam teaches the computer-implemented method of claim [15].
Alam further teaches
wherein accepting the output communication in-part including selectively identifying an element within the generated NL output data and replacing the identified element (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time), 
and further comprising in real-time re-generating NL output communication data with the replaced identified element (Alam [0094] One or more embodiments adjust to the culture of the receiver, in real time, to indicate how the email and/or post would be perceived by the receiver, and through this mechanism, present an opportunity for the sender to optimize content in the following manner; [0095] a) User can see, in a color-coded mode, which words are influencing the tone of the content, and present alternative words to soften or strengthen the intended statement; [0096] b) As input and edits happen, the sender can see the overall sentiment update in real time).

Regarding claim 18, Alam teaches the computer-implemented method of claim 15.
Alam further teaches
further comprising dynamically investigating communication style in relation to an active communication platform (Alam [0075] One or more embodiments produce a personality profile of the sender 502. Sender details are extracted from the email body 504 and sender information is gathered based on the sender's email address, name and contact, which permits determining the sender's social media data. For example, in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step; [0092] The Personality Based Sentiment Analysis Algorithm 806 can be modified to take into account the culture of the user. A simple cultural background setting in both the Personality Based Sentiment Analysis Algorithm 806 and the sentiment analyzer 802 can be used to store and modify the sentiment and personality weighting according to the person's cultural background, to enhance the ability to be sensitive to individuals of diverse cultural backgrounds).

Regarding claim 19, Alam teaches the computer-implemented method of claim 15.
Alam further teaches
wherein deriving global characteristic data including investigating communication dynamics corresponding to an active communication platform (Alam [0075] One or more embodiments produce a personality profile of the sender 502. Sender details are extracted from the email body 504 and sender information is gathered based on the sender's email address, name and contact, which permits determining the sender's social media data. For example, in step 510, extract tweets or other social data from a sender social media account 508, to measure personality (generate a personality profile), as seen at 514. This can be carried out using known techniques and may be implemented via the aforementioned cognitive module; for example, the IBM Watson™ Personality Insight Service can be used to carry out this step).

Regarding claim 20, Alam teaches the computer-implemented method of claim 15.
Alam further teaches
wherein the contextual information includes time, place, and activity data derived from one or more applications running on the device, metadata associated with the derived activity data of each of the one or more running applications, or a combination thereof (Alam [0124] In some instances, the steps are repeated for a plurality of additional times, as shown in FIG. 9 and accompanying text. Outputting the emoticons can, but need not, be repeated. A trend in the personality-based sentiment and/or an abrupt change in the personality-based sentiment are identified using trend analyzer 902. Trend analyzer 902 can, for example, be similar to time series analysis; specific examples include aggregated—form a model to show the slopes of the trend—positive/happy, and negative/sad; [0030] Resource pooling: the provider's computing resources are pooled to serve multiple consumers using a multi-tenant model, with different physical and virtual resources dynamically assigned and reassigned according to demand. There is a sense of location independence in that the consumer generally has no control or knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter); [0058] As noted, in today's world there is an explosion of information; much of this information is produced as a result of human entered data in natural language. On the internet, the information generated may be as result of social media activity; in the form of user reviews on products and/or businesses; and/or as blogs or the like. In an office set-up, large amounts of similar information are created to communicate between office workers, primarily using email and chat systems).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alam in view of Bruno et al. (US Patent Pub. No. 2017/0109336), hereinafter Bruno.
Regarding claim 4, Alam teaches the computer system of claim 2.
Alam teaches generating NL output, however Alam does not teach
further comprising the interface configured to detect a modification of a metadata element corresponding to the generated NL output communication data, the modification including an expansion, contraction, deletion, or a combination thereof, and the communication module to re-generate NL output communication data in real-time to incorporate the modified metadata element.
Bruno teaches
further comprising the interface configured to detect a modification of a metadata element corresponding to the generated NL output communication data, the modification including an expansion, contraction, deletion, or a combination thereof, and the communication module to re-generate NL output communication data in real-time to incorporate the modified metadata element (Bruno [0027] Emotion program 132 determines if the annotated text is correct (decision block 225). In other words, emotion program 132 communicates the annotated text that includes the modification to the natural language text to messaging program 112 for verification of accuracy by the user. The user, via the user interface of messaging program 112, discussed previously, views the annotated text to determine the accuracy. Emotion program 132 receives an indication from the user, via messaging program 112, as to the accuracy of the annotated text. In an embodiment, this may be an indication that the annotated text is correct or that the annotated text is not correct. In an alternative embodiment, the indication may include a modification to the annotated text).
Bruno is considered to be analogous to the claimed invention because it is in the same field of modifying natural language text using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alam further in view of Bruno to allow for modifying natural language text based on user indication. Doing so would allow for use of non-textual cues to avoid miscommunication of the original text, such as misinterpreting of the intended message.
Regarding claim 11, Alam teaches the computer program product of claim 8.
Alam teaches program code and generating NL output, however Alam does not teach
further comprising program code to: receive modification of a metadata element corresponding to the generated NL output communication data, the modification including expansion, contraction, deletion, or a combination thereof; and in real-time re-generate NL output communication data incorporating the modified metadata element.
Bruno teaches
further comprising program code to: receive modification of a metadata element corresponding to the generated NL output communication data, the modification including expansion, contraction, deletion, or a combination thereof; and in real-time re-generate NL output communication data incorporating the modified metadata element (Bruno [0027] Emotion program 132 determines if the annotated text is correct (decision block 225). In other words, emotion program 132 communicates the annotated text that includes the modification to the natural language text to messaging program 112 for verification of accuracy by the user. The user, via the user interface of messaging program 112, discussed previously, views the annotated text to determine the accuracy. Emotion program 132 receives an indication from the user, via messaging program 112, as to the accuracy of the annotated text. In an embodiment, this may be an indication that the annotated text is correct or that the annotated text is not correct. In an alternative embodiment, the indication may include a modification to the annotated text).
Bruno is considered to be analogous to the claimed invention because it is in the same field of modifying natural language text using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alam further in view of Bruno to allow for modifying natural language text based on user indication. Doing so would allow for use of non-textual cues to avoid miscommunication of the original text, such as misinterpreting of the intended message.
Regarding claim 17, Alam teaches the computer-implemented method of claim 15.
Alam teaches generating NL output, however Alam does not teach
further comprising modifying a metadata element corresponding to the generated NL output communication data, the modifying including expanding, contracting, deleting, or a combination thereof, and in real-time re-generating NL output communication data incorporating the modified metadata element.
Bruno teaches
further comprising modifying a metadata element corresponding to the generated NL output communication data, the modifying including expanding, contracting, deleting, or a combination thereof, and in real-time re-generating NL output communication data incorporating the modified metadata element (Bruno [0027] Emotion program 132 determines if the annotated text is correct (decision block 225). In other words, emotion program 132 communicates the annotated text that includes the modification to the natural language text to messaging program 112 for verification of accuracy by the user. The user, via the user interface of messaging program 112, discussed previously, views the annotated text to determine the accuracy. Emotion program 132 receives an indication from the user, via messaging program 112, as to the accuracy of the annotated text. In an embodiment, this may be an indication that the annotated text is correct or that the annotated text is not correct. In an alternative embodiment, the indication may include a modification to the annotated text).
Bruno is considered to be analogous to the claimed invention because it is in the same field of modifying natural language text using machine learning. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alam further in view of Bruno to allow for modifying natural language text based on user indication. Doing so would allow for use of non-textual cues to avoid miscommunication of the original text, such as misinterpreting of the intended message.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657